Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
Figures 9-12 should be designated by a legend such as --- CONVENTIONAL --- or --- PRIOR ART --- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Figure 1:		211
Figure 5(b):	218

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0006], line 8, change “image baring belt” to --- image bearing belt ---.
In paragraph [0021], line 6, after “recording material” insert --- S ---.
In paragraph [0022], line 9, change “a belt movement direction” to --- the movement direction R2 ---.
In paragraph [0022], line 10, change “216e” to -- 216c ---.
In paragraph [0022], line 12, change “belt movement direction” to --- movement direction R2 ---.
In paragraph [0025], line 4, change “2” to --- 2A ---.
In paragraph [0027], line 6, change “described” to --- description ---.
In paragraph [0032], line 4, change “form the” to --- form an ---.
In paragraph [0032], line 12, change “200” to --- 20 ---.
In paragraph [0032], line 15, change “a double-side” to --- the double-side ---.
In paragraph [0033], line 2, change “2” to --- 2A ---.
In paragraph [0033], line 9, after “feeding direction” insert --- X ---.
In paragraph [0035], lines 5, 7-8, and 11, after “feeding direction” insert --- X ---.
In paragraph [0036], line 2, change “an interval” to --- a feeding path ---.
In paragraph [0036], line 2, change “upstream guiding plate” to --- upstream guiding portion ---.
In paragraph [0036], lines 4-5, change “an interval” to --- a feeding path ---.
In paragraph [0036], line 5, change “downstream guiding plate” to --- downstream guiding portion ---.
In paragraph [0037], lines 4-5, change “upstream guiding plate” to --- upstream guiding portion ---.
In paragraph [0037], line 6, change “downstream guiding plate” to --- downstream guiding portion ---.
In paragraph [0038], line 2, change “upstream guiding plate” to --- upstream guiding portion ---.
In paragraph [0038], line 2, change “290” to --- 290a ---.
In paragraph [0038], line 3, change “downstream guiding plate” to --- downstream guiding portion ---.
In paragraph [0041], line 7, change “560a” to --- 560b ---.
In paragraph [0042], line 2, change “and 12, the” to --- and 10, an ---.
In paragraph [0042], lines 4, 6-7, and 12, after “feeding direction” insert --- X ---.
In paragraph [0044], line 5, change “the bearing” to –-- a bearing ---.
In paragraph [0044], line 7, change “the baring” to --- the bearing ---.
In paragraph [0046], line 9, after “outer guiding plate” insert --- 290b ---.
In paragraph [0046], line 10, change “upstream portion” to --- upstream guiding portion ---.
In paragraph [0046], line 11, after “feeding direction” insert --- X ---.
In paragraph [0047], lines 2, 3, and 8, after “interval” insert --- D ---.
In paragraph [0049], line 1, delete --- this ---.
In paragraph [0049], line 2, after “in interval” insert --- of ---.
In paragraph [0049], line 10, change “150can” to --- 150 can ---.
In paragraph [0058], line 7, change “90b” to --- 290b ---.
In paragraph [0059], line 1, change “roller portion” to --- roller pair ---.
In paragraph [0061], line 4, after “unit” insert -- 20 --.
In paragraph [0062], line 11, change “more” to -- move --.
In paragraph [0063], line 2, change “figure 1” to --- Figure 1 ---.
In paragraph [0065], line 2, change “the holding portion” to --- a holding portion ---.
In paragraph [0065], line 8, change “the fixing screw” to --- a fixing screw ---.
In the abstract, lines 2-3, 4-5, and 6, change “first recording material guiding member” to --- first guiding member ---.
In the abstract, lines 3 and 4, change “second recording material guiding member” to --- second guiding member ---.
In the abstract, line 6, change “itself” to --- the second guiding member ---.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, change “image baring belt” to --- image bearing belt ---.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
	Claims 1-11 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an endless image bearing belt rotatable while bearing a toner image transferred from an image bearing member; a first roller configured to stretch the image bearing belt; a second roller provided on a side upstream of the first roller with respect to a rotational direction of the image bearing belt and configured to stretch the image bearing belt in cooperation with the first roller; a rotatable member configured to form a transfer nip in which the toner image on the image bearing belt is transferred onto a recording material while nipping and feeding the recording material in cooperation with the first roller through the image bearing belt; a feeding unit configured to feed the recording material toward the transfer nip; a first guiding member that (i) is provided on a downstream side of he feeding unit and upstream of the transfer nip with respect to a recording material feeding direction at a position opposing the recording material onto which the toner image is transferred from the image bearing belt and (ii) is configured to guide the recording material, to the transfer nip, fed by the feeding unit; and a second guiding member provided opposed to the first guiding member and configured to guide the recording material, fed by the feeding unit to the transfer nip, wherein the second guiding member is fixed to the first guising member so as to form a feeding path of the recording material with an interval between the second guiding member and the first guiding member.


Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsushima et al disclose a transfer device includes a guide member that includes a pair of guide sections that guide a paper to a transfer nip portion.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
September 7, 2022